Title: To George Washington from John Jay, 27 January 1779
From: Jay, John
To: Washington, George


Sir,
Philadelphia 27th Jany 1779

Your Excellencys Letter, of this day, was this morning communicated to Congress, & immediately taken into consideration—By the enclosed copy of an Act, on the Subject of Captain Stoddard’s request, You will perceive that it is granted.
Your Excellency’s Recommendation respecting Provision for the speedy recruiting the Army is referred to the Treasury.
The Congress have, by Acts of the 22nd & 27th Inst:, (copies of which are also enclosed) directed the Marquis De Bretigny to repair to Count D’Estaing—They have granted him a Commission of Lieutenant in the Service of the United States, and recommended him to your particular Notice.
Should Your Excellency have any dispatches for the Count, I will, with pleasure, place them under the same cover with my own—The Marquis will not sail to morrow. I have the Honor to be with the greatest Respect & Esteem Your Excellencys most Obedt Servt
John Jay
